DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1
What claim 1 appears to do is combine two separate and distinct embodiments described in the instant specification. Instant published paragraphs [0014] and [0024] describes a first embodiment where a sintered stack of positive electrode and separator are formed and then a green negative electrode is laminated on the sintered stack. A second embodiment is disclosed where all of the layers are laminated in their green state and then sintered. These embodiments do not appear to be explicitly disclosed as usable together, in the original disclosure of the invention. As such, these combination of feature appear to be new matter. 
Claims 2-9 are rejected for depending from claim 1. 
Claim 10 requires a first lamination system configured to laminate a green sheet of positive electrode material and a green sheet of separator and a sintering furnace to sinter the positive electrode and separator. Claim 10 further requires a second lamination system for laminating together a negative electrode comprising a green sheet of negative electrode material and the sintered stack. Also, forming a laminated stack of the green sheet of positive electrode material, the green sheet of negative electrode material and the green sheet of separator material. 
What claim 10 appears to do is combine two separate and distinct embodiments described in the instant specification. Instant published paragraphs [0014] and [0024] describes a first embodiment where a sintered stack of positive electrode and separator are formed and then a green negative electrode is laminated on the sintered stack. A second embodiment is disclosed where all of the layers are laminated in their green state and then sintered. These embodiments do not appear to be explicitly disclosed as usable together, in the original disclosure of the invention. As such, these combination of feature appear to be new matter. 
Claims 11-19 are rejected for depending from claim 10. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “to form a laminated stack of green sheets” in lines 10 and 11. However, prior to this, there is a first lamination of green sheets involving a green sheet of positive electrode material and a separator. This first lamination is then fired and then the fired laminate is laminated with a green sheet of negative electrode material. Thus, after the second lamination involving the green sheet of negative electrode material, there is only one green sheet in the lamination, given that the green sheet of negative laminate is laminated with a fired stack. There cannot be a “laminated stack of green sheets” in the plural form in lines 10 and 11, as there is only one green sheet at this stage. 
Claim 1 requires laminating together a negative electrode comprising a green sheet of negative electrode material and the sintered stack and the green sheet of positive electrode material, the green sheet of negative electrode material, and the green sheet of separator material are laminated together such that the green sheet of separator material is disposed between the 
It is unclear how there can be a laminate of green sheet of positive electrode, a green sheet of negative electrode and a green sheet of separator in lines 10 through 15 of claim 1 when in lines 1-10, the green sheet of positive electrode and separator are sintered together in a stack prior to the negative electrode being applied to the stack. Moreover, in lines 9-11 of claim 1, it is explicitly required to laminate a green sheet of negative electrode material to the sintered stack of positive electrode and separator. Thus, there are no longer green sheets of positive electrode and separator at this point in the claim. 
Claim 1 is indefinite because the limitations noted above are completely contradictory. Specifically, all three layers exist in the laminate as green sheets, but also that the positive electrode and separator are fired (e.g., no longer green sheets) prior to applying the green sheet of negative electrode. 
Claims 2-9 are rejected for depending from claim 1. 
Claim 10
It is unclear how there can be a laminate of green sheet of positive electrode, a green sheet of negative electrode and a green sheet of separator in lines 9 through 15 of claim 1 when in lines 1-5, the green sheet of positive electrode and separator are sintered together in a stack by the furnace prior to the negative electrode being applied to the stack. Moreover, in lines 7-9 of claim 1, the system is explicitly required to have the ability to laminate a green sheet of negative electrode material to the sintered stack of positive electrode and separator. Thus, there are no longer green sheets of positive electrode and separator at this point in the claim. 
These requirements are completely contradictory, and are therefore indefinite. 
Claim 10 requires “to form a laminated stack of green sheets” in line 7. However, prior to this, there is a first lamination system involving a green sheet of positive electrode material and a green sheet of separator. This first lamination is then fired by the furnace and then the fired laminate is laminated in the second lamination system with a green sheet of negative electrode material. Thus, after the second lamination involving the green sheet of negative electrode material, there is only one green sheet in the lamination, given that the green sheet of negative laminate is laminated with a fired stack. There cannot be a “laminated stack of green sheets” in the plural form in lines 10 and 11, as there is only one green sheet at this stage. 
Claims 11-19 are rejected for depending from claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAGASAKA et al. (WO 2012/053359), published April 26, 2012, with all references made hereinafter to the English language equivalent to NAGASAKA et al. (US 2013/0209873), 
The system configured to laminate has been interpreted under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as heated pinch rollers (See instant paragraph [0021]), or equivalents thereof.

INDA (US 2009/0197178) discloses that lamination is performed with heated rollers so as to bond the adjacent sheets (Paragraph [0022]). 
 KANDA et al. (US 2010/0273056) discloses collectors are formed via PVD which allows the collectors to be easily formed having a predetermined pattern (Paragraphs [0046] and [0054]). 
OGASA (US 2011/0065006) discloses an all-solid state lithium ion battery (Paragraph [0003]) wherein green sheets of cathode and solid electrolyte are laminated and sintered to bond them together. The sintered laminate is then laminated with a green sheet of the anode and then sintered to bond the anode to the sintered laminate (Paragraphs [0016], [0081], [0082], [0088], [0067], [0064]) such that decomposition of the electrolyte and electrode materials is suppressed at an interface thereof. As a result chemical compounds that significantly inhibit ionic conduction are not readily generated (Paragraph [0032]). 
NANNO et al. (US 2007/0259271) discloses a solid state battery (Title; Paragraph [0001]): formed by providing a green sheet of positive electrode material, providing a green sheet of solid electrolyte material (i.e. separator) and a green sheet of negative electrode material (Paragraph [0238]), laminating together said green sheet of positive electrode material and said green sheet of separator material to form a laminated green stack; sintering the laminated green stack to form a sintered stack, wherein the sintered stack comprises a positive electrode and a separator; and then laminating a negative electrode to said sintered stack (Paragraphs [0246], [0223], [0072] and [0169]). A positive current collector is deposited on the positive electrode (Paragraphs [0247]-[0260]). NANNO et al. further discloses that sintering is performed in a furnace (Paragraphs [0540] and [0557]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745